                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BMO HARRIS BANK N.A.,

                    Plaintiff,                               4:20CV3006

      vs.
                                                               ORDER
M & N TRANSPORT, LLC, and
MICHAEL TOMLINSON,

                    Defendants.


     Upon the suggestion of bankruptcy (Filing No. 7) filed by Defendant Michael
Tomlinson,

     IT IS ORDERED:

     1.      This case is referred to the United States Bankruptcy Court for the
             District of Nebraska;

     2.      The Clerk of the United States District Court for the District of
             Nebraska shall close this case for statistical purposes; and

     3.      The Clerk of the United States District Court for the District of
             Nebraska shall deliver, or send electronically, the court file to the Clerk
             of the Bankruptcy Court for the District of Nebraska.

     Dated this 12th day of February, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
